Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000655
                                                       09-AUG-2012
                                                       01:14 PM




                        NO. SCPW-12-0000655


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                HERMAN-LEE KAOPUA, SR., Petitioner,


                                 vs.


       CIRCUIT COURT OF THE FIFTH CIRCUIT, STATE OF HAWAI'I,

                           Respondent. 



                        ORIGINAL PROCEEDING

             (CR. NO. 01-1-0185; S.P.P. NO. 06-1-0001

                     and S.P.P. NO. 09-1-00071)


        ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Herman-Lee Kaopua Sr.’s

July 20, 2012 petition for a writ of habeas corpus and the papers

attached thereto, including the request to proceed in forma

pauperis with the appointment of counsel, it appears that

petitioner may seek habeas corpus relief in the circuit court and

petitioner presents no special reason for invoking the supreme

court’s original jurisdiction.   See Oili v. Chang, 57 Haw. 411,

412, 557 P.2d 787, 788 (1976).   Accordingly,

          IT IS HEREBY ORDERED that petitioner’s request to proceed

in forma pauperis is granted and the clerk of the appellate court

shall process the petition for a writ of habeas corpus without

payment of the filing fee.

          IT IS FURTHER ORDERED that to the extent Kaopua seeks the

appointment of counsel, his request is denied.

          IT IS ALSO ORDERED that the petition for a writ of habeas

corpus is dismissed without prejudice to seeking habeas corpus

relief in the circuit court pursuant to HRS § 660-3 (1993).

          DATED:   Honolulu, Hawai'i, August 9, 2012.
                                 /s/ Mark E. Recktenwald


                                 /s/ Paula A. Nakayama


                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard   W. Pollack